           Case 7:19-cv-08410-CS Document 12 Filed 06/02/20 Page 1 of 2

Sheehan & Associates, P.C.                        505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                     tel. 516.303.0552     fax 516.234.7800


                                                           June 2, 2020
District Judge Cathy Seibel
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601
                                    Re:   7:19-cv-08410-CS
                                          Musikar et al v. Cumberland Farms, Inc.
Dear District Judge Seibel:

       This office, with co-counsel Michael Reese, Reese LLP, represents the plaintiff. Plaintiff
provides this status update in accordance with your Honor's Individual Practices and Memo
Endorsement of March 2, 2020, requiring plaintiff provide the Court with a status update by June
2, 2020, or when the bankruptcy proceedings conclude, whichever is sooner.

        Based on discussions with counsel for defendant, the bankruptcy proceeding has not
concluded. I have been informed that it is nearing the conclusion though this may not occur for
several months. Plaintiff will inform the Court when new information is provided to this office by
defendant’s counsel. Thank you.
                                                           Respectfully submitted,

                                                            /s/Spencer Sheehan
                                                            Spencer Sheehan
          Case 7:19-cv-08410-CS Document 12 Filed 06/02/20 Page 2 of 2




                                       Certificate of Service

I certify that on June 2, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☒                  ☐                ☐               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
